Case 2:19-bk-14626-NB             Doc 17 Filed 04/25/19 Entered 04/25/19 14:34:58      Desc
                                   Main Document     Page 1 of 2


 1 JEFFER MANGELS BUTLER & MITCHELL LLP
   ROBERT B. KAPLAN, P.C. (Bar No. 76950)
 2 rbk@jmbm.com
   Two Embarcadero Center, 5th Floor
 3 San Francisco, California 94111-3813
   Telephone:    (415) 398-8080
 4 Facsimile:    (415) 398-5584

 5 JEFFER MANGELS BUTLER & MITCHELL LLP
   THOMAS M. GEHER (Bar No. 130588)
 6 tmg@jmbm.com
   1900 Avenue of the Stars, 7th Floor
 7 Los Angeles, California 90067-4308
   Telephone:    (310) 203-8080
 8 Facsimile:    (310) 203-0567

 9 Attorneys for UMPQUA BANK

10

11

12                                  UNITED STATES BANKRUPTCY COURT

13                                   CENTRAL DISTRICT OF CALIFORNIA

14                                         LOS ANGELES DIVISION

15

16 In re                                                 Case No. 2:19-bk-14626-NB

17 XELAN PROP 1, LLC,                                    Chapter 11

18                     Debtors.                          NOTICE OF MOTION AND MOTION
                                                         FOR ORDER DISMISSING CHAPTER 11
19                                                       CASE WITH PREJUDICE [11 U.S.C.
                                                         SECTION 1112(b)]
20
                                                         Date:          April 30, 2019
21                                                       Time:          2:00 p.m.
                                                         Place:         Courtroom 1545
22                                                                      255 East Temple Street
                                                                        Los Angeles, CA
23

24

25

26

27 TO:            DEBTOR XELAN PROP 1, LLC, ALL CREDITORS AND OTHER PARTIES-IN-
                  INTEREST:
28

     65769738v2                                      1
      NOT OF MOT FOR ORDER DISMISSING CHAPTER 11 CASE WITH PREJUDICE [11 U.S.C. Section 1112(b)]
Case 2:19-bk-14626-NB            Doc 17 Filed 04/25/19 Entered 04/25/19 14:34:58             Desc
                                  Main Document     Page 2 of 2


 1                PLEASE TAKE NOTICE that, pursuant to that certain Order Granting Application and
 2 Setting Hearing on Shortened Notice entered in this case on April 25, 2019 [Document No. 14]

 3 ("Order Shortening Notice"), a hearing in the Courtroom of the Honorable Neil W. Bason, United

 4 States Bankruptcy Judge, located in Courtroom 1545, 255 East Temple Street, Los Angeles,

 5 California, will take place with respect to Umpqua Bank's Motion to Dismiss Chapter 11 Case

 6 With Prejudice (the "Motion") on April 30, 2019 at 2:00 p.m. Pursuant to the Order Shortening

 7 Notice, any opposition to the Motion may be made orally at the hearing and any reply to any such

 8 opposition may be made orally at the hearing.

 9                PLEASE TAKE FURTHER NOTICE that Umpqua Bank, by and through the Motion,
10 will, and does hereby, move the Court for an order dismissing the Chapter 11 case of XELAN

11 Prop 1, LLC with prejudice.

12                The Motion is based upon this notice of motion, 11 U.S.C. § 1112(b), Local Rules 1015-

13 2(b)(3) and 9011-2(d) of the United States Bankruptcy Court for the Central District of California,

14 the accompanying Memorandum of Points and Authorities and Declaration of Robert B. Kaplan,

15 matters of which the Court has been requested to take judicial notice, all pleadings and records on

16 file in this case, and upon such oral or written evidence as may be presented to the Court on or

17 before the time of the hearing.

18

19 DATED: April 25, 2019                           JEFFER MANGELS BUTLER & MITCHELL LLP
                                                   ROBERT B. KAPLAN, P.C.
20                                                 THOMAS M. GEHER
21

22
                                                   By:    /s/ Robert B. Kaplan
23                                                                  ROBERT B. KAPLAN, ESQ.
                                                         Attorneys for UMPQUA BANK
24

25

26

27

28

     65769738v2                                           2
      NOT OF MOT FOR ORDER DISMISSING CHAPTER 11 CASE WITH PREJUDICE [11 U.S.C. Section 1112(b)]
